Citation Nr: 0025049	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic cervical spine arthritis, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1967 to April 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, granted service 
connection for cervical spine arthritis (in accordance with a 
March 1994 Board decision), and assigned a 10 percent 
disability.

The Board observes that the June 1999 statement of accredited 
representation in an appealed case (VA Form 646) and November 
1999 Informal Hearing Presentation include the issues of 
increased ratings for a shrapnel wound of the nose with a 
deviated septum and a shrapnel wound to the left side of the 
neck, as well as a service connection claim for a 
temporomandibular joint disorder, as being on appeal.  
However, the veteran's May 1999 substantive appeal (VA Form 
9) only related to the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for post-traumatic 
cervical spine arthritis.  In addition, an August 1999 
memorandum from the veteran's accredited representative 
clarifies that the veteran only intends the issue of 
entitlement to a disability rating in excess of 10 percent 
for post-traumatic cervical spine arthritis be considered by 
the Board on appeal.  Therefore, consistent with the 
provisions of 38 C.F.R. §§ 20.200, 2.201, 20.202, 20.203, the 
only issue in appellate status is the issue of entitlement to 
a disability rating in excess of 10 percent for post-
traumatic cervical spine arthritis. 


REMAND

The veteran claims that he has suffered an increase in the 
severity of his service-connected post-traumatic cervical 
spine arthritis.  When a veteran is seeking an increased 
rating, such an assertion of an increase in severity is 
sufficient to render the increased rating claim well 
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  With a well-grounded claim arises 
a statutory duty to assist the veteran with the development 
of evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a).




At the outset, the Board notes that pursuant to a March 1997 
Board decision, the veteran was initially granted service 
connection for post-traumatic arthritis of the cervical spine 
due to injuries he sustained as result of an explosion blast.  
In a June 1997 RO rating decision, the RO assigned a 10 
percent disability rating, effective August 18, 1993, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
A later March 1999 RO determination also appears to consider 
whether a higher rating would be available under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 for limitation of motion, 
although the 10 percent disability rating has remained in 
effect ever since it was first assigned.

The most recent medical evidence of record consists of a May 
1998 VA general medical examination report.  The Board 
observes that although this report includes an examination of 
the cervical spine, the examination did not discuss whether 
the veteran suffers from exacerbations, flare-ups, weakened 
movement, or excess fatigability, resulting in additional 
functional loss, as required by 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
VA examination or examinations with the 
appropriate specialist or specialists for 
the purpose of ascertaining the severity 
of his service-connected post-traumatic 
arthritis of the cervical spine.  It is 
imperative that the claims file be made 
available to the examiner(s) for review 
in connection with the examination, and 
that all indicated special studies and 
tests, including radiological studies, 
should be accomplished.  The examiner(s) 
should specifically report all clinical 
findings, including range of motion, 
indications of pain, weakness, excess 
fatigability, incoordination, and whether 
the veteran suffers from flare-ups and 
exacerbations.  The examiner should 
consider any such findings and discuss 
whether such findings cause additional 
functional impairment. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The RO should expressly 
discuss its findings regarding the 
description for rating purposes of his 
service-connected post-traumatic cervical 
spine arthritis and the use of applicable 
diagnostic codes.  Consideration of the 
increased rating issues should also 
include discussion of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca.  

3.  The RO should then furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case (clearly setting forth the RO's 
findings and analysis of the issues) and 
afford them an opportunity to respond.  
Thereafter, if the case remains adverse 
to the veteran, it should be returned to 
the Board for appellate review. 











The purposes of this REMAND are to assist the veteran in the 
development of his claim and to ensure an adequate medical 
record for appellate review.  The Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he is further notified.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 

